Order affirmed, on the ground that this court will not assume to direct the action of the-Special Term as to the matters it deems proper to refer. By the affirmance of the order removing the receiver herein this court did'not pass upon the propriety of any expenditures made by- the receiver. The court, at -Special Term, appointed the receiver as its aid, and later determined, in its discretion, that the receiver should be removed; this court affirmed the determination, and passed upon no other question. Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ., concur. -i